Citation Nr: 1220765	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-27 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to September 1987.   This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: a low back disability rated 40 percent disabling; radiculopathy of both lower extremities, secondary to the low back disability, rated 20 percent for each lower extremity; and right and left knee disabilities, rated 30 percent each, combined; the combined rating for the service connected disabilities is 80 percent (including application of the bilateral factor).    

2.  The Veteran's service-connected disabilities are reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his educational and occupational background.  


CONCLUSION OF LAW

The schedular criteria for TDIU are met, a TDIU rating is warranted.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the specific benefit sought, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a) . 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) 

The Veteran has the following service connected disabilities: Degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine, rated 40 percent; radiculopathy of each lower extremity, rated 20 percent each, secondary to the DDD; and bilateral knee disabilities, rated 30 percent combined for each knee .  The combined evaluation for all the service connected disabilities (with application of the bilateral factor) is 80 percent.  Therefore, the 38 C.F.R. § 4.16(a) schedular rating criteria for TDIU are met. 

What remains to be determined is whether or not the Veteran's service connected disabilities are of such nature and severity as to preclude him from engaging in substantially gainful employment consistent with his educational and occupational background.

On VA Spine Examination in March 2004, the Veteran reported that he stopped work as a self-employed mortician because of severe back pain resulting from lifting bodies.  Flare-ups of back pain occurred daily with bending and lifting.  He indicated that during such flare-ups he lost half of the function of his back.  He used a back brace.  The examiner found a moderate to severe decrease in range of motion and function secondary to pain and flare-ups from DJD of the lumbar spine, bulging disks, and sacroilitis. 

A May 2004 statement by the Veteran indicates that back pain made it difficult for him to hold down a 40 hour a week job.  Some days, the back disability required bedrest.  He further indicated that he was turned down from many jobs because of his back disability, which prevented him from bending, stooping, kneeling, and sitting.  

A September 2004 report of VA examination notes the Veteran had to stop work as a mortician because he was unable to lift bodies and caskets.  Physical examination found he had a slow, but steady gait.  He had palpable spasms of the lower lumbar spine and a moderate to severe amount of paraspinal tenderness.  He had difficulty rising on his heels and toes due to lower extremity weakness.  He also had difficulty rising from a flexed position.  There was moderate to severe limitation of back motion due to pain.  He could not tolerate many repetitive range of motion exercises.  

A Social Security Administration (SSA) Decision found that as of December 2003 the Veteran was disabled for employment consistent with his experience.  His back impairment prevented him from performing the exertional demands of more than sedentary work.  His past work had included: bell man from 1996 to 1998; construction worker from Spring 1989 to Fall 1990; machine operator from; and mortician from October 1996 to December 2003.  He was found to not have skills transferable to work within his residual functional capacity.   

The Veteran's claim for TDIU (Form-21-8940) received in June 2007 reveals that he was an embalmer/mortician with four years of high school education.  He last worked full-time in May 2004, when his "back and legs" prevented him from securing or following any substantially gainful occupation.  

On January 2006 VA examination the Veteran reported he used a cane.  He took medication for back spasms.  Repetitive bending and heavy lifting caused increased back pain.  Prolonged walking, sitting, standing, or lying down caused increased pain and spasms.  He used a TENS unit, heating pad, and brace.  He had flare-ups of pain causing him to not get out of bed at least once a week.  He was not working.  There was moderate to severe limitation of spine motion due to pain.  He had increased weakness and giving way of low back and legs with repetitive testing.  He had extreme difficulty rising on his heels and toes because of increased weakness of his lower extremities.  

On October 2006 VA examination the Veteran continued to complain of constant radiating back pain.  He was unable to lift anything over 10 pounds.  He could not stand over 40 minutes, sit over 30 minutes, or walk over 50 yards without having back pain.  He reported 100 percent functional loss during flare-ups of pain.  Pain was reported to radiate from the back, to the legs, knees, and feet.  The examiner noted the Veteran, "occupationally, he is disabled and on disability."  The Veteran  was unable to perform testing on his back and knees, because he found it to be too painful.  He reported giving way, stiffness, pain, and weakness of his knee joints.

On July 2007 VA examination, the Veteran walked with a cane.  He informed the examiner that he could not lift more than 10 pounds or bend.  He could stand for 30 minutes and walk only a few yards.  Functional loss including due to pain was reported to be 100 percent. The Veteran used a TENS unit, heating pad, and medication to control pain.  He indicated the pain radiated to his hips, legs, and knees.  He had limited flexion of his knees.   He also had decreased range of motion of the thoracolumbar spine due to pain.  The examiner noted the Veteran was unemployed.  The DJD of the knees and lumbar spine were noted to have severe effects on the Veteran's ability to perform usual daily activities, to include chores, shopping, exercise, recreation, traveling, bathing, dressing, and driving.   The examiner opined the Veteran was employable for physical and sedentary employment.  The examiner explained that the Veteran's stated functional loss was inconsistent with clinical findings.  The examiner noted the Veteran was previously employed as an embalmer, which mandated lifting, opined there were other sources of employment that the Veteran could perform that would not entail heavy lifting.  

In his December 2007 notice of disagreement, the Veteran alleged that the July 2007 VA examination was inadequate.  He noted the examiner only asked him to bend his knees.  The Veteran indicated that bending caused him pain and that physical therapy was not an option.  He further noted he used a TENS unit, heat brace, back brace, and medications with no relief of back pain.

In VA Form 21-4192 received in September 2008 it was noted that the Veteran last worked as an embalmer in May 2004.  He no longer worked due to disability.  During  the 12 months preceding the last date of his employment he had only worked two hours per week.  

In his September 2008 substantive appeal, the Veteran reiterated that the 2007 VA examination was inadequate as it lasted only 10 minutes.  He stated that he had no training other than as an embalmer (which he could no longer perform due to the heavy lifting requirements and being on his feet for extended periods of time).  He indicated that due to his age and physical condition, it was not feasible for him to be re-trained to perform office (sedentary) work.  He concluded that he had not been able to work since 2004, when his service-connected back disabilities interfered with his ability to perform his job as an embalmer.

On April 2009 VA examination it was noted that the Veteran was unemployed and received SSA disability benefits due to his service-connected back disabilities.  He used a back brace and TENS unit.  He also used a cane for giving way of his legs and knees.  He reported weekly flare-ups of back pain precipitated by weather, heavy lifting, bending, and walking long distance.  

In July and September 2009 statements the Veteran reported that his legs were unstable and gave way when he stood.  He also indicated that he had radiating pain in his back and legs.  He stated that his back brace, TENS unit, and heating pad did not work.  He further indicated that he had attempted to lift an object and his back went out.  Finally, he noted that he would be unable to obtain a job with a pre-existing back condition in today's economy.   

It is not in dispute that due to his low back and bilateral lower extremity disabilities the Veteran is precluded from the types of employment that are strenuous, i.e., require any heavy lifting, or prolonged standing or walking.  What remains to be determined it whether or not the service connected disabilities also preclude his participation in sedentary employment consistent with his education and occupational experience.  There is conflicting evidence in the record on that point.  

Significantly, SSA has found that due to his various disabilities, which include in prominent part his service-connected low back and lower extremity disabilities, but also include such nonservice-connected disabilities as hypertension, that he is precluded from exertional types of employment.  SSA also found, in essence, that he lacks training/experience for sedentary employment.   The July 2007 VA examiner opined that the Veteran was capable of various forms of sedentary employment.  However, that examiner did not identify the types of employment within the Veteran's capabilities and did not comment regarding notations in the record to the effect that the Veteran was unable to sit more than half an hour without pain (October 2006 VA examination, e.g.).  The more recent, April 2009 examination did not discuss employability other than tangentially.

What the Board finds even more significant is that all of the Veteran's documented work experience (bellhop, machine operator, mortician, construction) has involved strenuous activity.  He has only a high school education, and is not shown to have any skills or training that would enable him to participate in deskwork-type employment.

Accordingly (discounting the effects of the Veteran's non-service connected disabilities, his age, and the state of the economy, none of which may be considered), the Board finds that the Veteran is reasonably shown, by virtue of his service-connected disabilities alone to be precluded from participating in any regular substantially gainful employment consistent with his education and occupational experience.  Resolving reasonable doubt in his favor, as the law requires (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the Board concludes that a TDIU rating is warranted.  


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


